Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15 and 20-24 directed to precipitated silica, non-elected without traverse.  Accordingly, claims 15 and 20-24 have been cancelled.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Cancel claims 15 and 20-24.

Allowable Subject Matter
Claims 1-10 are allowed.
	
Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Guy (WO 2011/117400, English-language equivalent is US 9,334,169) and Valero (US 2009/0214449) for the following reasons:
Guy discloses a method for preparing a precipitated silica containing aluminum by forming an initial feedstock comprising 100 g/L silicate and 17 g/L electrolyte, adding an acidifying agent to feedstock until pH is at least 7, simultaneously adding acidifying agent silicate to the reaction medium, adding to the reaction medium (a) aluminum compound A and a basic agent, (b) a silicate and aluminum compound A, or (c) clarifying agent, silicate, and aluminum compound B.  Separation involves filtration and breakdown of the cake obtained from filtration (i.e., claimed liquefaction) and drying.  Guy fails to disclose a step of adding polycarboxylic acid.
Even so, Valero discloses precipitated silica and teaches adding polycarboxylic acid such as succinic acid during the preparation of precipitated silica to provide low water uptake.  Because succinic acid has formula HOOC—CH2CH2CH2CH2—COOH (i.e., C4 linear aliphatic dicarboxylic acid), it would have been obvious to one of ordinary skill in the art to expect similar beneficial results with compounds having only additional –CH2– groups or isomers thereof.  Case laws holds that position isomers (compounds having the same radicals in physically different positions on the same nucleus) and homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by –CH2– groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  Therefore, because methylglutaric acid is a C6 aliphatic dicarboxylic acid, ethylsuccinic acid is a C7 aliphatic dicarboxylic acid and adipic acid is C6 linear aliphatic dicarboxylic acid, it would have been obvious to one of ordinary skill in the art to use methylglutaric, ethylsuccinic, and adipic acid.  
However, the examiner has determined that Valero does not fairly disclose or suggest the combination of selecting succinic acid from its list of carboxylic acids and modifying succinic acid in three different ways and then using all three compounds modified from succinic acid in a mixture which is then added to the process taught by Guy.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn